Citation Nr: 0911928	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  00-02 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a seizure disability.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The appellant in this case is a Veteran who had active duty 
service from January 1943 to June 1944.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In a December 2001 decision, the Board reopened the Veteran's 
claim of service connection for a seizure disorder and then 
denied the claim on the merits.  The Veteran then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (hereinafter, 'the Court').  In a 
December 2002 Order, the Court vacated the Board's December 
2001 decision and remanded the case to the Board for 
compliance with the instructions included in the December 
2002 Joint Remand.  Subsequently, in November 2003 and 
September 2004, the Board remanded the matter.

In August 2005, the Board again denied the issue on appeal.  
The Veteran appealed the Board's August 2005 denial of 
service connection for seizure disorder to the Court.  By 
Order dated July 26, 2006, the Court vacated the Board's 
August 2005 denial of service connection for seizure disorder 
and remanded this matter to the Board for compliance with the 
instructions included in the July 2006 Joint Remand.  In 
December 2006, the Board remanded the case for additional 
development of the evidence.  The Board has since solicited 
an independent medical expert (IME) opinion to complete 
development of the evidence to decide this case; the 
resulting February 2009 IME opinion addressing key questions 
in this appeal is now of record and has been considered in 
this decision.

The Veteran testified at an RO hearing in April 2000 and at a 
Board videoconference hearing in June 2001.




FINDINGS OF FACT

1.  The Veteran's chronic seizure disorder was not noted upon 
his entrance to military service.

2.  The Veteran manifested a seizure disorder during service.

3.  The evidence does not clearly and unmistakably 
demonstrate that the Veteran's seizure disorder did not 
increase in severity during service.


CONCLUSIONS OF LAW

1.  The presumption of soundness applies, and is not 
rebutted, regarding a seizure disorder.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304 (2008).

2.  A seizure disorder was incurred in the Veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.304(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  Under the VCAA, VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of entitlement to service connection for a seizure 
disorder, no further discussion of VCAA is necessary at this 
point.



Analysis

This appeal involves a claim of service connection for a 
seizure disorder.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic disability during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).

For purposes of illustrating the analysis to be used in such 
cases, the Board notes the decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 
U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service- connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.  

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case section 1153 applies and the burden falls 
on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.

Wagner, 370 F.3d at 1096.

Effective May 4, 2005, VA amended its regulations at 
38 C.F.R. § 3.304(b) to reflect a change in the 
interpretation of the statute governing the presumption of 
sound condition.  The final rule conforms to Federal Circuit 
precedent Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), 
and applies to claims, which were pending on or filed after 
May 4, 2005.  As the Veteran's case was pending as of that 
date, the amendment applies.

In the case at hand, the Board notes that a history or 
finding of epilepsy was not noted upon the Veteran's 
enlistment examination dated in December 1942; nor was there 
any notation otherwise regarding any seizure disorder or 
other relevant disability.  The induction examination report 
includes a notation that the Veteran did not claim 
"epilepsy" among other disorders.  Physical examination 
revealed no disorders of the nervous system.  Since epilepsy 
was not noted on the entrance examination, the Veteran is 
entitled to the statutory presumption of soundness.  The next 
question to be considered, therefore, is whether there is 
clear and unmistakable evidence to rebut the presumption.

The record includes copies of morning reports which appear to 
document medical treatment in March 1944.  Service treatment 
records further reveal that the Veteran was admitted to a 
military medical facility in May 1944.  The chief complaint 
was reported as intermittent rare convulsions since 13 years 
of age, about once a year.  Under a section for reporting 
injuries, it was expressly noted that there was no history of 
head injury.  Service treatment records further detail the 
Veteran's history as 'attacks of unconsciousness with 
convulsions since age of 13 years occurring about once a 
year.'  It was noted that no warning preceded these attacks.  
It was reported that the Veteran would fall to the ground, 
have tonic and clonic convulsions for about a minute and that 
this was followed by 20-30 minutes of stupor and then the 
Veteran falls in to a deep sleep for several hours.  It was 
reported that the Veteran had had two attacks since entering 
the service with the second occurring March 13, 1944, when he 
was seen by a Captain Falk, his medical officer.  During the 
course of the military hospitalization, physical examination 
was essentially negative as was an electroencephalogram.  The 
reported diagnosis was epilepsy, grand mal, idiopathic.  A 
Board of Medical Officers reviewed the Veteran's medical 
records and determined that the Veteran was unfit for service 
because of epilepsy, idiopathic, grand mal type.  The Board 
of Medical Officers further concluded that the disqualifying 
disability was not incurred in service but existed prior to 
induction and was not aggravated by service.  The June 1944 
Report of Board of Medical Officers noted that the Veteran 
had been under observation by one or more members of the 
Board of Medical Officers for 19 days.

Even assuming that the evidence may clearly and unmistakably 
show that the Veteran had a seizure disorder pre-existing 
service, the decisive aspect of this case is the conflicting 
nature of the significant evidence concerning whether any 
such pre-existing seizure disorder was permanently aggravated 
during service beyond the natural progress of the pathology.  
The presumption of soundness is not rebutted merely by the 
showing that the injury preexisted service.  As set forth in 
VAOPGCPREC 3-2003, the law does in fact require that there 
must also be clear and unmistakable evidence that the 
disability was not aggravated during service in order to 
rebut the presumption of soundness.  In this case, the 
evidence addressing this question is critically mixed and 
contradictory, and thus the evidence does not clearly and 
unmistakably show that such a seizure disorder was not 
permanently aggravated during service.

One of the main arguments advanced by the Veteran is that the 
severity of his seizure disorder is significantly related to 
a head injury allegedly suffered when he fell off of a truck 
in-service.  The Veteran provided a history for his January 
2005 VA examination in which he described that the 1944 in-
service seizure occurred after an injury to the head.  The 
Board observes that pertinent service treatment records dated 
in June 1944 include a specific notation that there was no 
history of a head injury.  However, the record also includes 
several statements from fellow servicemen, some of which 
include comments regarding their knowledge of such an injury 
from recollections contemporaneous to the period in question.  
Additionally, there is also a statement from Henry Falk, 
M.D., dated in December 1998, in which he indicated that the 
Veteran had relayed to him that he was treated by him when he 
fell off a truck in England in March of 1944 and suffered a 
seizure a short time later.  Dr. Falk indicated that he did 
not have any medical records and that his memory of the event 
was a bit hazy; yet the Board does note that the service 
treatment records appear to confirm that Dr. Falk treated the 
Veteran at the time in question, and the Board observes that 
Dr. Falk does not make any statement contradicting the 
Veteran's account of head injury.  In this regard, Dr. Falk's 
statements reflects pertinent witness testimony that does not 
clearly and unmistakably contradict the Veteran's account of 
in-service head injury.

There are conflicting indications with regard to whether the 
Veteran suffered a significant head injury during service.  
While the contemporaneous evidence from the service treatment 
records does not appear to be consistent with the Veteran's 
account, when viewed in light of the Veteran's testimony and 
other submitted evidence, there is some reasonably probative 
suggestion that a head injury took place in service.  The 
Board finds that the aggregated evidence does not 'clearly 
and unmistakably' demonstrate that the Veteran's documented 
in-service seizure was not preceded by a head injury.  The 
Veteran's testimony, the reasonably consistent witness 
statements submitted, and the fact that the doctor who 
treated the Veteran for the seizure at the time in question 
did not contradict the Veteran's account regarding a head 
injury, have all been given careful consideration by the 
Board.  Although the evidence is not in the Veteran's favor 
or in a state of equipoise, the Board's analysis under the 
higher clear and unmistakable evidence standard.  The Board 
is unable to conclude that there is 'clear and unmistakable' 
evidence to show that the alleged head injury did not occur, 
and there is at least some reasonable supporting evidence to 
suggest the occurrence of a head injury.

Thus, accepting for the purposes of this analysis that the 
Veteran suffered the alleged head injury during service, the 
Board finds that the broader evidence does not clearly and 
unmistakably show that such head injury did not permanently 
aggravate a pre-existing seizure disorder.  The Board finds 
that the conflicting probative evidence provides sufficiently 
plausible support of the possibility of in-service 
aggravation.

The 1944 service treatment records document history provided 
by the Veteran that he suffered two preservice seizures and 
that they occurred about once a year.  Service treatment 
records refer to two seizures during service.  It appears 
that the time of the first was not documented.  The second 
appears to have occurred in March 1944.  Based on this 
evidence, it does not appear that there was any clear 
increase in the frequency of the seizures during service.  
The service treatment records also do not suggest any 
increase in the underlying severity of the disorder during 
service.  It appears that the nature of the seizures were the 
same during service as reported to have occurred prior to 
service.

Looking to post-service evidence, particularly the January 
2005 VA examination report, it appears that the Veteran 
reportedly suffered additional seizures in 1947, 1948, and 
1965.  Medical evidence suggests that he has been on Dilantin 
since 1965 and has been seizure free since then.

Nevertheless, post-service medical opinions present competent 
medical evidence indicating that it is not 'clearly and 
unmistakably' apparent that the severity of the seizure 
disorder was not aggravated during service.  A January 2005 
VA examination report finds that the Veteran's seizures were 
"less than 50/50 probability due to his head injury."  This 
does not constitute 'clear and unmistakable evidence' that 
his seizure disorder was not aggravated by an in-service head 
injury.  A May 2005 VA examination report states that "there 
are no exacerbating factors in the military" because "he 
has had a substantial decrease in his epilepsy" since 
service.  However, based upon consideration of the same 
factual history, an October 2003 medical statement from a Dr. 
Jones opines that "it seems quite reasonable to directly 
link the seizure activity of the veteran to his head injury 
during the service" and "the head injury during the service 
could very well have exacerbated his epilepsy (condition of 
seizure activity) in severity and frequency."  Additionally, 
a May 2001 private medical statement from a Dr. Bash opined 
that "the patient's inservice head injury is the initial 
event that caused his persistent seizure disorder."

Although some of the evidence makes different assumptions 
regarding the original onset of the Veteran's seizure 
disorder, the competent probative evidence does present a 
reasonably plausible link between an increase in the severity 
of the Veteran's seizure disorder and an in-service head 
injury.  The Board notes that the general absence of seizures 
following the Veteran's service appears to have been 
attributed to a successful plan of treatment involving 
effective medication (the Veteran has testified that his 
single post-service seizure occurred when he was not taking 
his medication); it appears plausible, then, that the general 
absence of seizures following service is not a clear and 
unmistakable demonstration that the underlying seizure 
disorder was not aggravated.

The Board solicited an Independent Medical Opinion to clarify 
and develop evidence addressing this claim, and the February 
2009 response to this request has been carefully considered.  
In pertinent regard, the February 2009 Independent Medical 
Examiner opined, after reviewing the evidence in the claims 
file, that "a head injury could possibly exacerbate or cause 
seizures although there is no conclusive proof that it did in 
this case."  In light of this conclusion, which is 
consistent with the broader discussion presented in the 
February 2009 opinion, the Board finds that this evidence 
shows no 'clear and unmistakable' demonstration that a pre-
existing seizure disorder was not aggravated during service.

Although the evidence does not clearly show that the 
Veteran's seizure disorder was aggravated during service, the 
Board is of the opinion that there is no 'clear and 
unmistakable' evidence that the seizure disorder was not 
aggravated during service.  While the evidence may not 
thoroughly demonstrate in-service aggravation of the seizure 
disorder, the Board is satisfied that the evidence does not 
provide a 'clear and unmistakable' showing that the Veteran's 
preexisting seizure disorder was not permanently worsened by 
service.  Thus, the presumption of sound condition on 
entering service has not been successfully rebutted.  The 
seizure disorder diagnosed during service  must therefore be 
viewed as having been incurred during service.  


ORDER

Service connection for a seizure disability is warranted.  
The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


